Argued March 21, 1928.
Plaintiff sued to recover damages for personal injuries arising out of an automobile accident; the jury rendered a verdict in her favor on which judgment was entered, and defendant has appealed. *Page 577 
In the course of the trial, plaintiff's counsel, addressing the jury, said that "for a long period the Supreme Court of this State has not set aside a verdict on the ground that it was excessive." Counsel for defendant immediately asked for the withdrawal of a juror and the continuance of the case. This request was refused, the judge saying, "The law in the case will be given to the jury by the court, and you [the jury] will follow the court's instructions as to the law." The trial judge, however, gave no instructions to the jurors concerning the above quoted improper remarks, nor did he, either then or afterward, warn them to ignore counsel's suggestion that they might with entire safety give an excessive verdict to the injured plaintiff. Such an intimation was an inexcusable breach of professional conduct, plainly calculated to mislead the jury to the prejudice of defendant; it should have met with a prompt rebuke from the court, and the withdrawal of a juror, or, at least, with a strong warning to the jury that they must pay no heed to such remarks; but neither of these courses was pursued. Moreover, the remarks objected to are not only wrong in law, but the statement that the Supreme Court had not "for a long period" set aside an excessive verdict is also incorrect in point of fact, for, within the last few years, this court, in Gail v. Phila., 273 Pa. 275, 281, and Goldman v. Mitchell-Fletcher Co., 285 Pa. 116, 119, 120, set aside verdicts in negligence cases solely on the ground of their excessiveness: see also Mitchell v. Randal, 288 Pa. 518, 522.
Of course, a court of appeal will as a rule hesitate to interfere with a judgment on the ground that it rests on an excessive verdict, for such matters are principally for the court below; but verdicts gained by means like those employed in this case, whether excessive or not, have little chance of being sustained on appeal, and this fact should be understood by that comparatively small portion of the bar who indulge in such reprehensible *Page 578 
tactics: Kelly v. Scranton Ry. Co., 270 Pa. 77, 79; Gibbons v. P. R. R., 291 Pa. 141, 144, 145.
Other assignments of error complain of the manner in which plaintiff's case was conducted at trial, and still others of its alleged lack of merit; none of these assignments need be passed upon, however, for the one already examined requires us to reverse the judgment and set aside the verdict, it having been gained by improper means.
The judgment is reversed and a new trial is granted.